        Case 1:19-cv-00531-LG-JCG Document 35 Filed 11/27/19 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF MISSISSIPPI
                                      SOUTHERN DIVISION


  BIG TIME VAPES, INC., et al.,

                  Plaintiffs,

          v.
                                                              Civil Case No. 1:19-cv-531-LG-JCG
  U.S. FOOD AND DRUG
  ADMINISTRATION, et al.,

                  Defendants.


               DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS

        Defendants hereby submit this reply in support of Defendants’ motion to dismiss (ECF No.

24), and request that Plaintiffs’ complaint (ECF No. 1) be dismissed, with prejudice, in its entirety, for

failure to state a claim upon which relief can be granted, for the reasons stated in the memorandum

of law that is being filed concurrently with this reply, as well as in the combined memorandum that

was filed on November 6, 2019 (ECF No. 25) in support of Defendants’ motion to dismiss (ECF No.

24). Specifically, as explained in Defendants’ memoranda, Plaintiffs have failed to state a claim under

the nondelegation doctrine or the Declaratory Judgment Act.
       Case 1:19-cv-00531-LG-JCG Document 35 Filed 11/27/19 Page 2 of 2




November 27, 2019                             Respectfully submitted,

Of counsel:

ROBERT P. CHARROW                             JOSEPH H. HUNT
General Counsel                               Assistant Attorney General
U.S. Dep’t of Health and Human Services
                                              D. MICHAEL HURST, JR.
STACY CLINE AMIN                              United States Attorney
Chief Counsel
Food and Drug Administration                  ERIC B. BECKENHAUER
Deputy General Counsel                        Assistant Director
Department of Health and Human Services
                                              /s/ Stephen M. Pezzi
PERHAM GORJI                                  STEPHEN M. PEZZI
Deputy Chief Counsel for Litigation           Trial Attorney
                                              United States Department of Justice
WENDY S. VICENTE                              Civil Division, Federal Programs Branch
Senior Counsel                                1100 L Street, NW
                                              Washington, DC 20005
NOAH T. KATZEN                                Tel: (202) 305-8576
Associate Chief Counsel                       Email: stephen.pezzi@usdoj.gov
Office of the Chief Counsel
Food and Drug Administration                  EMILY S. NOBILE
10903 New Hampshire Avenue                    Assistant United States Attorney
Silver Spring, MD 20993-0002                  Office of the United States Attorney
                                              Southern District of Mississippi

                                              Counsel for Defendants




                                          2
